DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This action on the merits is in response to the application for patent received by the office on 25 May 2021. Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 10, 11, 12, 14, 15, 16, & 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0099453 to Scott Douglas Cambron (‘453 hereafter).
Regarding claim 1, ‘453 teaches an additive manufacturing apparatus comprising: a cartridge configured to accept a material (FIG 4A item 406A); an extruder configured to extrude the material (FIG 4 item 420A); a z-axis plate attached to the cartridge and the extruder (FIG 4A item 416A); a z-axis motor configured to move the z-axis plate in a z-axis (FIG 4A item418A); a main plate having a plate holder configured to accept a build plate, wherein the build plate is configured to accept the material from the extruder(FIG 4A item 428); a y-axis motor configured to move the main plate in a y-axis (FIG 4A item R); a rotary motor configured to move the plate holder in a rotary axis (FIG 4A item theta); and a computing device having a processor and a memory, the computing device in electrical communication with at least the z-axis motor, the y-axis motor, and the rotary motor, wherein the memory contains a design and a computer-readable instruction for printing the design, and wherein the computing device is configured to drive the z-axis motor, the y-axis motor, and the rotary motor in accordance with the computer-readable instruction for printing the design (paragraph 0061).
Regarding claim 2 ‘453 teaches the apparatus comprising one or more fans disposed proximate to the extruder (paragraph 0032).
Regarding claim 4, ‘453 teaches the apparatus comprising one or more heaters partially disposed within the plate holder (paragraph 0061).
Regarding claim 9, ‘453 teaches the apparatus comprising a z-axis screw in mechanical rotational communication with the z-axis motor, wherein the z-axis screw is at least partially threaded, and wherein the z-axis plate comprises a z-axis screw hole having a z-axis thread pattern configured to accept the z-axis screw (paragraph 0034).
Regarding claim 10, ‘453 teaches the apparatus comprising a y-axis screw in mechanical rotational communication with the y-axis motor, wherein the y-axis screw is at least partially threaded, and wherein the y-axis plate comprises a y-axis screw hole having a y-axis thread pattern configured to accept the y-axis screw (paragraph 0034).
Regarding claim 11, ‘453 teaches the apparatus comprising a hall sensor disposed on the main plate (paragraph 0057).
Regarding claim 12, ‘453 teaches the apparatus comprising one or more y-axis rails disposed between the y- axis plate and an end plate, wherein the main plate is slidably attached to the one or more y-axis rails (FIG 4A item R).
Regarding claim 14, ‘453 teaches the apparatus wherein the cartridge comprises a front window (FIG 4A item 406A).
Regarding claim 15, ‘453 teaches the apparatus comprising a feed motor and a gearbox, the feed motor and the gearbox configured to move the material from the cartridge to the extruder (FIG 4A item 402A).
Regarding claim 16, ‘453 teaches the apparatus wherein the extruder is configured to extrude the material in a ribbon (FIG 4A item 408A).
Regarding claim 17, ‘453 teaches the apparatus of claim 15 further comprising a chute disposed between the cartridge and the extruder (FIG 5B item 512B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 ,7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘453 as applied to claim1 above, and further in view of U.S. Patent Application Publication 2008/0159798 to Culp et al. (‘798 hereafter).
Regarding claim 3, ‘453 does not teach a carousel or carousel arm. In the same field of endeavor, additive manufacturing, ‘798 teaches the apparatus comprising a carousel (FIG 1 item 50) and a carousel arm configured to move the build plate between the carousel and the plate holder (FIG 1 item 54) for the benefit of automating all production steps in an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those for ‘798 for the benefit of fully automating an additive manufacturing process.
Regarding claim 7, ‘453 does not teach conveyor pulleys. In the same field of endeavor, additive manufacturing, ‘798 teaches the apparatus of claim 3 further comprising one or more pulleys disposed on a main base, wherein the one or more pulleys enable rotational motion of the carousel (FIG 1 item 50) for the benefit of automating all production steps in an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those for ‘798 for the benefit of fully automating an additive manufacturing process.
Regarding claim 8, ‘453 does not teach pulley motors. In the same field of endeavor, additive manufacturing, ‘798 teaches the apparatus comprising one or more pulley motors in mechanical communication with the one or more pulleys (FIG 1 item 50) for the benefit of automating all production steps in an additive manufacturing process. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those for ‘798 for the benefit of fully automating an additive manufacturing process.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘453 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2013/0064707 to Matsui et al. (‘707 hereafter).
Regarding claim 5, ‘453 does not teach an electromagnet. In the same field of endeavor, additive manufacturing, ‘707 teaches the apparatus comprising an electromagnet partially disposed within the plate holder (FIG 5 item 53) for the benefit of positioning a removable build stage within an additive manufacturing machine.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those of ‘707 for the benefit of positioning a removable build stage.
Regarding claim 6, ‘453 does not teach a spindle. In the same field of endeavor, additive manufacturing, ‘707 teaches the apparatus further comprising an electromagnet adapter and a spindle, wherein the electromagnet and the spindle are disposed between the rotary motor and the plate holder (FIG 5 item 52) for the benefit of positioning a removable build stage within an additive manufacturing machine.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those of ‘707 for the benefit of positioning a removable build stage.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘453 as applied to claim1 above, and further in view of U.S. Patent Application Publication 2004/0231594 to Edwards et al. (‘594 hereafter).
Regarding claim 13, ‘453 does not teach a stage traversable in the X-axis. In the same field of endeavor, additive manufacturing, ‘594 teaches the apparatus further comprising: an x-axis motor configured to move the end plate in an x-axis, wherein the main plate is configured to move in the x-axis contemporaneously with the end plate; and an x-axis screw in mechanical rotational communication with the x-axis motor, wherein the x-axis screw is at least partially threaded, and wherein the end plate comprises a x-axis screw hole having a x-axis thread pattern configured to accept the x-axis screw (paragraph 0013) for the benefit of precisely positioning the build stage. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those of ‘594 for the benefit of precisely positioning the build stage.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘453 as applied to claim 17 above, and further in view of U.S. Patent Application Publication 2016/0096321 to Fry et al. (‘321 hereafter).
Regarding claim 18, ‘453 does not teach an auger. In the same field of endeavor, additive manufacturing, ‘321 teaches the apparatus comprising an auger disposed within the chute, the auger configured to drive material from the cartridge to the extruder (FIG 1 item 22) for the benefit of transporting build material.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘453 with those of ‘321 for the benefit of transporting build material.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743